Title: From George Washington to George Clinton, 26 September 1780
From: Washington, George
To: Clinton, George


                        

                            
                            Dear sir
                            Head Quarters Robinsons Sepr 26th 1780
                        
                        I arrived here yesterday on my return from an interview with the French General and Admiral and have been
                            witness to a scene of treason as shocking as it was unexpected—General Arnold from every circumstance had entered into a
                            plot for sacrificing West Point. He had an interview with Major And the British Adjutant General last Week at
                                Joshua; Smiths where the plan was concerted; by an extraordinary concurrence of incidents, Andre
                            was taken on his return with several papers in Arnolds handwriting that proved the treason. The latter unluckely got
                            notice of it before I did—went immediately down the river got on bord the Vulture which brought up Andre and proceeded to
                            New York.
                        I found the post in the most critical condition and have been taking measures to give it security which I
                            hope will be to night effectual. With the greatest respect & regard I have the honor to be Your most Obt Servt
                        
                            Go: Washington
                        
                        
                            P.S. Smith is also in our possession and has confessed facts sufficient to establish his guilt—
                        

                    